Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered April 3, 2008 in a personal injury action. The order granted the motion of plaintiffs for, inter alia, partial summary judgment on the issue of negligence.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on September 10, 2008 and filed in the Erie County Clerk’s office on September 30, 2008,
It is hereby ordered that said appeal is unanimously dismissed *1452without costs upon stipulation. Present—Hurlbutt, J.P, Centra, Green and Gorski, JJ.